ORDER
PER CURIAM.
Appellant, Steven Counts, appeals from a grant of summary judgment in favor of respondent, Ralston Purina Company, entered in the Circuit Court of the City of St. Louis. We have reviewed the briefs and *493arguments of the parties, as well as the legal files, and have found no clear error on the part of the trial court. As we further find that no jurisprudential purpose would be served by a written opinion, we affirm the trial court’s grant of summary judgment pursuant to Rule 84.16(b). A memorandum has been provided to the parties, solely for their own information, explaining the reasons for our decision.